Citation Nr: 1418561	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  07-37 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by sexual dysfunction.  

2.  Entitlement to an initial rating greater than 20 percent for an acquired psychiatric disability, diagnosed as a somatoform disorder and claimed as depression and anxiety, and for an increased disability rating greater than 60 percent for an acquired psychiatric disorder, diagnosed as a depressive disorder, NOS, with a pain disorder with psychological features from November 26, 2007, to February 10, 2009, on an extraschedular basis.

3.  Entitlement to an effective date earlier than November 30, 2006, for total disability rating for compensation due to individual unemployability (TDIU) on an extraschedular basis. 

4.  Entitlement to an effective date earlier than January 12, 2009, for the grant of special monthly compensation (SMC) at the housebound rate as set forth in 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to August 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007, June 2009, May 2010, April 2011, and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

Regarding the appeal that pertains to the appropriate evaluation for the Veteran's acquired psychiatric disability, the Board has reviewed the entire claims file and notes that the Veteran's original claim seeking service connection for an acquired psychiatric disability was submitted in January 2005 and from this date she has continued to prosecute her appeal.  Given the history discussed more extensively below, the Board has characterized the issue on appeal as it appears on the first page of this decision.
Following the Veteran's disagreement with the April 2011 rating decision assignment of January 12, 2009 as the effective date of the grant of TDIU, the RO issued a September 2011 rating decision that granted a November 20, 2007, effective date for the entitlement to TDIU.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability).  Therefore the issue remains before the Board.  

The issue of entitlement to a TDIU was previously before the Board in June 2012, at which time the Board remanded it so that the RO could attempt to obtain additional records and refer the case to the Director of Compensation and Pension Service for an opinion with respect to extraschedular consideration.  The issue was referred to the Director in April 2013, and an opinion was promulgated in June 2013.  Accordingly, the Board finds that there has been substantial compliance with the directives of the June 2012 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The issue of entitlement to an effective date earlier than January 12, 2009, for the grant of SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) was not before the Board at the time of the prior remand; however, it was certified to the Board in December 2012.  
The issues of entitlement to service connection for a disorder manifested by sexual dysfunction and entitlement to an increased rating for an acquired psychiatric disability on an extraschedular basis are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's case was referred to the Director of Compensation Service for extraschedular consideration and, in June 2013, the Director of Compensation Service determined that a TDIU is not warranted on an extraschedular basis prior to November 30, 2006.

2.  Prior to January 12, 2009, the Veteran did not have a single service-connected disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than November 30, 2006, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16(b) (2013); Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

2.  The criteria for an effective date earlier than January 12, 2009, for the grant of SMC at the housebound rate under 38 U.S.C.A. § 1114(s) have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Letters dated in October 2011 and February 2013 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The Veteran's December 2009 Social Security Administration (SSA) disability determination, and the medical records considered in making that decision, were obtained in September 2011.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in June 2005, June 2006, April 2008, February 2009, and July 2009, which were followed by an October 2009 addendum.  The Board notes that the examiners were provided with accurate histories, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes. The Veteran did not report for a VA general medical examination, a VA gynecological examination, and a VA mental disorders examination scheduled in July 2011.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  An opinion from the Director of Compensation and Pension Service was obtained in June 2013.

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

II.  TDIU

In its prior June 2012 decision, the Board determined that the Veteran's service-connected disabilities prevented her from securing and maintaining substantially gainful employment since November 30, 2006.  As such, the Board granted entitlement to an effective date of November 30, 2006, for TDIU, subject to the laws and regulations governing the payment of monetary benefits.  

However, the Board also found that, in light of the Veteran's established grant of TDIU, a referral of the Veteran's claim for extraschedular entitlement to an earlier effective date for the grant of TDIU to the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service for input was in order. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2013).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.  

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.

If these two elements are met, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).  

As noted previously, the claims file was forwarded to the Director of Compensation and Pension Service in April 2013; that is, the case was referred to the Director for extraschedular consideration for entitlement to a TDIU prior to November 30, 2006.  As set forth above, this action presupposes that the first two Thun elements were met.  That is, it was determined that the service-connected disabilities presented such an exceptional disability picture that the available schedular evaluations were inadequate and the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  The claim cannot reach the third Thun element without the first two being established.

Here, the Veteran's case was referred to the Director of Compensation and Pension Service who, in memorandum dated in June 2013, determined that the Veteran was not entitled to a TDIU prior to November 30, 2006.  The Director noted that the Veteran did not have any psychiatric hospital admissions from May 2005 to December 2006.  Furthermore, the Director emphasized that the Veteran's résumé indicated that she completed her Bachelor of Science in criminal justice at the University of Great Falls in May 2006, and that it listed work experience as including resident assistant from December 2003 to August 2005 while a student at the University of Great Falls Villa Housing, as well as counselor at A.W.A.R.E., Inc., Youth Treatment Services from May 2004 to August 2004.  Because the case has already been referred to the Director of Compensation and Pension Service, there is effectively no longer any remaining allegation of error of fact or law concerning this aspect of the appeal.  That is, the Board has no authority to award a higher rating on an extraschedular basis or compel the Director of Compensation and Pension (or the Under Secretary for Benefits) to do so.

To explain further, the Board notes that the Federal Circuit addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the [Compensation and Pension Service] Director have the authority to award an extraschedular rating."  Thun, 572 F.3d at 1370.  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extraschedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extraschedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extraschedular rating 'to accord justice.'"  Id. 

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extraschedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extraschedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extraschedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extraschedular provisions of 38 C.F.R. § 3.321(b), only the Director of Compensation and Pension Service or Under Secretary for Benefits have the authority to award an extraschedular rating.  The Board possesses no such authority be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b).  

The role of the Board is to apply the laws and regulations to the facts of the case.  See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun.  The authority to decide the equitable question set forth in the third step in Thun, the assignment of ratings necessary to accord justice, is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extraschedular rating to "accord justice", only the Under Secretary for Benefits and the Director of Compensation and Pension Service have been delegated the authority to award the extraschedular rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to accord justice (or have any basis for arriving at an equitable determination) by awarding an extraschedular rating, and as the Veteran is in receipt of a schedular TDIU from the earliest date permissible, an effective date earlier than November 30, 2006, must be denied.  To reiterate, the Board had previously denied entitlement to a TDIU prior to November 30, 2006, on a schedular basis in its June 2012 decision, and this decision denies such an entitlement on an extraschedular basis based on the findings of the Director of Compensation and Pension Service.




III.  Special Monthly Compensation Prior to January 12, 2009

In a June 2009 rating decision, the RO granted entitlement to service connection for a cognitive disorder due to traumatic brain injury and assigned a 100-percent disability rating effective January 12, 2009.  The June 2009 rating decision also awarded the Veteran entitlement to a 100-percent disability rating effective February 10, 2009, for an acquired psychiatric disability, diagnosed as a somatoform disorder and claimed as depression and anxiety.  To date, these have been the Veteran's only service-connected disorders rated as 100 percent disabling.  As such, the June 2009 rating decision also granted entitlement to a special monthly compensation (SMC) based on housebound criteria being met under 38 U.S.C.A § 1114 effective January 12, 2009, the earliest date rating requirements for such an award were met.  

Later, the Veteran was initially granted entitlement to a TDIU in a September 2011 rating decision.  In response to that award, the Veteran filed a claim for entitlement to a SMC prior to January 12, 2009, under the provisions of Bradley v. Peake, 22 Vet. App. 280 (2008).  

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294  (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability or disabilities, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).  

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability or the combined effect of disabilities other than the one rated at 100 percent, may form the basis for an award of SMC.  Bradley, 22 Vet. App. at 293, 294.

SMC is payable at the housebound rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).
Here, the Veteran's award of a TDIU was predicated on the total, combined effects of all the Veteran's multiple underlying disabilities on her employability.  The September 2011 rating decision which initially granted entitlement to a TDIU specifically indicated that, " We have resolved all reasonable doubt in your favor finding that the combined effects of all service connected physical disorders affecting the thoracolumbar spine, cervical spine, right upper and lower extremities, service connected headaches, and service connected mental disorder prevented you from seeking or maintaining substantially gainful employment."  (Emphasis added).  Similarly, the Board considered the effect of all service-connected disabilities when rendering its decision with respect to the assignment of a TDIU entitlement date on a schedular basis in its June 2012 decision.  Prior to January 12, 2009 the Veteran did not have any single disability rated as 100 percent disabling, therefore, even under Bradley, there is no basis for SMC since there is no possibility of a single 100% rating, plus another rating of at least 60%.  Entitlement to TDIU was based on the combined effect of all the Veteran's disabilities.

Therefore, since the January 12, 2009, is the earliest date that the Veteran has a single service-connected disability rated as 100-percent disabling, the Board finds that a date earlier than January 12, 2009, for an award of SMC is not warranted.  


ORDER

Entitlement to an effective date earlier than November 30, 2006, for the award of a TDIU is denied.

Entitlement to an effective date earlier than January 12, 2009, for the grant of SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) is denied.




REMAND

The Veteran seeks higher evaluations for her service-connected psychiatric disability.  In its June 2012 decision, the Board granted entitlement to a 30 percent disability evaluation from January 5, 2005, to November 30, 2006; a 50 percent disability evaluation from November 30, 2006, to November 26, 2007; and a 70 percent disability evaluation, from November 26, 2007, to February 10, 2009, for the Veteran's acquired psychiatric disorder, diagnosed as depressive disorder, not otherwise specified, and pain disorder with psychological features is granted.  The Board also explicitly found in that decision that higher ratings were not for application on a schedular basis.  As such, the Veteran's is currently service connected for an acquired psychiatric disorder, diagnosed as depressive disorder, not otherwise specified, and pain disorder, rated as 30 percent disabling from January 5, 2005, as 50 percent disabling from November 30, 2006, as 70 percent disabling from November 26, 2007, and as 100 percent disabling from February 10, 2009.  

However, in its June 2012 decision, the Board found that the record reasonably raised a claim for an initial extraschedular rating in excess of 30 percent for the acquired psychiatric disability prior to November 30, 2006, then for an extraschedular rating in excess of 50 percent thereafter for the acquired psychiatric disability that had never been initially addressed or adjudicated by the RO.  

As such, the June 2012 Board remand specifically directed the RO to undertake the actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence were still needed to substantiate her claim for an initial extraschedular rating in excess of 30 percent for her acquired psychiatric disability through November 30, 2006, and in excess of 50 percent thereafter, including evidence of frequent hospital care for its treatment, or evidence that the acquired psychiatric disability, alone, had resulted in a marked interference with employment.  However, while the RO sent a notification letter in February 2013 which pertained to the issues of entitlement to service connection for a gynecological disability and entitlement to a TDIU, there is no indication that the Veteran was afforded any notice with respect to the evidence needed to establish an extraschedular rating for her acquired psychiatric disability.  Therefore, on remand, proper notice should be sent to the Veteran's current address regarding the information and evidence still needed to substantiate her claim for an initial extraschedular rating in excess of 30 percent for her acquired psychiatric disability through November 30, 2006, and in excess of 50 percent thereafter.

The Veteran also seeks entitlement to service connection for a disorder manifested by sexual dysfunction.  Pursuant to the Board's June 2012 remand instructions, the Veteran was provided with a VA gynecological conditions examination in March 2013, at which time she was diagnosed as having anorgasmia and loss of libido.  The Veteran indicated that she lost her desire for sex and ability to have an orgasm after the 2003 motor vehicle accident that resulted in her low back disability and traumatic brain injury.  The examiner explained that loss of libido and anorgasmia is an extremely common complaint of women in their 30s and older, and that their etiologies are not well understood.  In the case of this Veteran, the examiner noted that her relationship with her estranged husband was very traumatic, and that alone would be expected to cause the lack of sexual desire and anorgasmia.  

However, the examiner conceded that the Veteran also had "multiple other factors that can exacerbate the condition."  For instance, any and all of her disabilities involving physical pain could contribute to her loss of libido and anorgasmia.  In addition, her psychological disabilities could also contribute to the gynecological conditions.  Due to the complexity of the Veteran's multiple physical disorders, including medication side effects, psychological disabilities, and severe social disruption, the examiner indicated that it was "impossible to say without resorting to mere speculation if her service connected conditions alone actually were a causal factor for the lack of sexual desire and anorgasmia."  
The examiner did opine that is was at least as likely as not that (50 percent probability or more) that the Veteran's service-connected disabilities aggravated her lack of sexual desire and anorgasmia.  However, she explained that it was impossible to determine what the Veteran's baseline severity of her gynecological conditions would be without the influence of the service-connected disabilities.  The examiner reiterated that the Veteran had a very psychologically-traumatic history with her husband.  As such, she stated that it was "impossible to determine without resorting to mere speculation which portion of her gynecological condition is from the psychologic [sic] trauma from her relationship with her husband compared to the impact from her service connected conditions."     

In correspondence dated in November 2013, the Veteran's attorney argued that the March 2013 VA examination report was inadequate due to the fact that it failed to provide a clear etiological opinion.  Specifically, the attorney asserted that the examiner's statement that she was unable to opine without resorting to speculation rendered the examination report inadequate.  The attorney based this argument on the fact that the Veteran asserted that her lack of libido and inability to achieve orgasm began at the time of her in-service motor vehicle accident and predated the destructive marital relationship which the examiner listed as another possible cause of her disabilities.  As such, the attorney argued that the VA examiner had evidence of both causation and a baseline level of pre-aggravation severity which was unrelated to the Veteran's traumatic marital history.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to "nonevidence" neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

When a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Given the foregoing, the Board finds that, although the examiner provided a lengthy explanation for her alleged inability to provide a nexus opinion without resorting to speculation, it is not clear that she considered all procurable and assembled data when determining that an opinion could not be formed without speculation.  As highlighted by the Veteran's attorney, the Veteran competently reported that she suffered from a lack of libido and inability to achieve an orgasm since the time of the 2003 motor vehicle accident.  In addition, a review of the record shows that the Veteran had been divorced from her first husband for approximately 3 years and had not yet remarried at the time of the 2003 motor vehicle accident.  This suggests that her lack of libido and anorgasmia symptoms predated the abusive marriage (to the Veteran's second husband) referenced in the VA examination report.  As such, the Board finds that this examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  Specifically, it is not clear that the VA examiner considered all procurable and assembled data, such as the Veteran's lay statements regarding continuity of symptoms since service.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the probable etiology of her lack of libido and anorgasmia without resorting to mere speculation.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA gynecological examination to determine the nature and severity of any gynecological disorders that are manifested by a lack of sexual desire and an inability to reach orgasm.  The claims file should be provided to the examiner in conjunction with the examination.  After a review of the record on appeal, an examination of the Veteran, and after conducting all necessary testing, the examiner should identify any pathology that manifests itself with a lack of sexual desire and an inability to achieve orgasm and provide answers to the following questions: 

a.  As to each diagnosed gynecological disorder that is manifested by a lack of sexual desire and an inability to achieve orgasm, is it at least as likely as not (50 percent probability or more) that it was caused by any of the Veteran's service-connected disabilities, including her cognitive disorder due to traumatic brain injury, an acquired psychiatric disorder, diagnosed as depressive disorder NOS with pain disorder with psychological features, right upper extremity chronic radiculopathy, neuritis, and neuralgia, myofascial pain syndrome of the thoracolumbar spine, right lower extremity radiculopathy, status-post residuals of C4-C5 anterior cervical diskectomy, and chronic headaches?

b.  As to each diagnosed gynecological disorder that is manifested by a lack of sexual desire and an inability to achieve orgasm, is it at least as likely as not (50 percent probability or more) that it was aggravated by any of the Veteran's service connected disabilities including her cognitive disorder due to traumatic brain injury, an acquired psychiatric disorder, diagnosed as depressive disorder NOS with pain disorder with psychological features, right upper extremity chronic radiculopathy, neuritis, and neuralgia, myofascial pain syndrome of the thoracolumbar spine, right lower extremity radiculopathy, status-post residuals of C4-C5 anterior cervical diskectomy, and chronic headaches?  

c.  In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

d.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

e.  In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

f. In providing answers to the above questions, if the examiner concludes that any of the Veteran's gynecological disorders were aggravated by any of her already service connected disabilities, the examiner should provide a baseline as to the severity of the gynecological disorder before being aggravated.

g.  When offering an opinion, the examiner should consider the Veteran's lay statements of experiencing lack of libido and inability to achieve orgasm since her 2003 motor vehicle accident.

2.  Notify the appellant's Fiduciary that it is her responsibility to have the Veteran report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate her claim for an initial extraschedular rating in excess of 30 percent for he acquired psychiatric disability through November 30, 2006 and in excess of 50 percent thereafter, including evidence of frequent hospital care for its treatment, or evidence that the acquired psychiatric disability, alone, has resulted in a marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2013).

Specific notice is required that employment records, to include statements from current or former supervisors and co-workers, would be relevant with respect to whether an extraschedular rating is warranted on the basis of a marked interference with employment.

4.  If any additional information is received from the Veteran with respect to her acquired psychiatric disability, then resubmit to the Director, Compensation and Pension Service, or the Under Secretary for Benefits, the issue of entitlement to an initial extraschedular rating in excess of 30 percent through November 30, 2006, and in excess of 50 percent thereafter, for the acquired psychiatric disability on an extraschedular basis.  

5.  Then readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran a reasonable period in which to respond before returning the claims folder to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


